ORDER
PER CURIAM.
Ronald Trecker, Defendant, appeals from the judgment entered after a jury convicted him of unlawful use of a weapon in violation of section 571.030.1(4), RSMo Cum.Supp. 1997. The trial court sentenced him to pay a fine of $2,500.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion would serve no jurisprudential purpose and we affirm by summary order pursuant to Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting *251forth the reasons for our decision. We affirm the judgment.